Citation Nr: 1453608	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-46 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinea versicolor.

3. Entitlement to service connection for a thoracic or lumbar spine disability.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for an enlarged heart.

6. Entitlement to an initial rating in excess of 10 percent for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.C.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

As outlined below, the Veteran had withdrawn his appeals on the denial of entitlement to service connection for PTSD and tinea versicolor in May 2014.  However, at the October 2014 hearing, he presented evidence regarding these claims.  The testimony at the October 2014 hearing is considered to raise the issue of entitlement to service connection with respect to PTSD and tinea versicolor as separate disabilities, on a new and material evidence basis.  As such, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran in April 2014 filed a claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which has likewise not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an enlarged heart and for COPD, as well as entitlement to an initial disability in excess of 10 percent for folliculitis are REMANDED to the AOJ.


FINDINGS OF FACT

1. In September 2014, prior to the promulgation of a decision on the merits, the Board received a written communication from the Veteran withdrawing his appeal of the denial of service connection for PTSD and tinea versicolor.

2. The weight of the evidence is against a finding that the Veteran's lumbosacral spine disability was incurred in service or is otherwise related to his service or to any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of service connection for PTSD and tinea versicolor have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for service connection for lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).
 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the AOJ in May 2014, the Veteran withdrew his appeal for entitlement to service connection for PTSD and tinea versicolor.  Notably, this letter was received after the rating decision of March 2014 granting entitlement to service connection for the separate disabilities of depression and anxiety disorder and folliculitis, which are based on the same symptoms and facts.  As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

As noted above, after withdrawing his appeals in May 2014, the Veteran later chose to present evidence on the claims for PTSD and tinea versicolor at the October 2014 hearing.  The law provides that once a claim has been certified to the Board, as these claims were in April 2014, the withdrawal of that claim by the Veteran will become effective once it is received by the Board.  The record further shows that the claims file was received by the Board in September 2014.  Although the Veteran was allowed by the Veterans Law Judge to present evidence on these issues, the withdrawal of the claims had become final.  Moreover, this presentation of evidence came more than one year after the rating decision on appeal and cannot be construed as a mere notice of disagreement with the March 2009 rating decision denying the disabilities.  

In reaching the above finding, the Board is aware of Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, as the regulations governing withdrawal of appeals are jurisdictional in nature, the holding of Percy is not applicable. 38 C.F.R. §§ 20.202, 20.204 (2013).  Instead, the Board will construe the testimony at hearing as raising a renewed claim for PTSD and tinea versicolor as separate disabilities on a new and material evidence basis.  The claims are referred to the AOJ as set forth above.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2010, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination with respect to his lumbosacral spine disability claim.  There is no evidence of any injury to the spine or other incident likely to result in injury in service, and the first diagnosis of any spine disability occurred in May 2010 on a VA registry examination.  The Veteran has submitted no evidence in support of his theories of service connection, to include as related to radiation exposure in service or as secondary to folliculitis.  As the first manifestation of the disability was more than 30 years after service separation and as there is no evidence suggesting a link to service, the low threshold requirements for a VA examination have not been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including spondylosis, and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's service treatment records do not include any reference to complaints, treatment, or diagnosis of any disorder of the lumbar or thoracic spine.  Treatment records after service likewise do not include any reference to such disorder as recently as May 2008, when the Veteran explicitly denied any spinal problems.

The first notation of any spinal disorder or disability was made in May 2010 as part of the registry examination for radiation exposure, when an X-ray revealed likely mid-thoracic spondylosis.  As this was first noted more than 30 years after service, it does not fall within the presumptive period set forth in 38 C.F.R. §§ 3.307, 3.309.  The Veteran has argued that this finding is the result of either radiation exposure in service or was caused by his service-connected folliculitis.  

With the exception of the May 2010 registry examination report, there is no other medical evidence regarding the Veteran's lumbar or thoracic spine disability.  The Veteran has submitted no evidence in support of his lay allegation attributing the finding to radiation exposure or folliculitis and there is no evidence to show that he is competent to offer a medical opinion as to causation.  As noted above, a VA examination was not provided in light of the lack of evidence connecting the disability to service and the fact that more than 30 years had elapsed between service separation and the first X-ray evidence of a disability.  Further, the Veteran has not even alleged a continuing symptomatology of back pain or other related complaints connected to the back disability, nor is such symptomatology shown by the evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Notably, while exposure to radiation is considered to have potential causal connections to many disabilities (see 38 C.F.R. § 3.309), none of these are musculoskeletal in nature, such as arthritis, degenerative joint disease, or spondylosis.  As such, and as discussed above, the existence of an X-ray finding of a spinal disability which has been otherwise asymptomatic for more than 30 years does not trigger the need for a VA examination under the duty to assist.

In light of the above, there is no basis to connect the Veteran's current lumbosacral and/or thoracic spine disability to his military service.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal for service connection for PTSD is dismissed.

The appeal for service connection for tinea versicolor is dismissed.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

In January 2014, the Veteran filed a timely Notice of Disagreement with the January 2014 rating decision, which granted service connection for hyperpigmentation of the face due to folliculitis and assigned a 10 percent disability rating.  He specifically asserted that he felt a 100 percent schedular disability rating was in order.  The RO, or Agency of Original Jurisdiction (AOJ), did not address or decide the issue in any subsequent Statements of the Case (SOC).  Therefore, the Board has no discretion, and the issue must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The Veteran seeks service connection for COPD and an enlarged heart, both of which were revealed on examination for inclusion of the Veteran on the registry of those exposed to ionizing radiation in service.  While there is a casual reference to COPD being the result of cigarette smoking and to an unknown etiology for the enlarged heart, no formal opinion was sought or provided.  Specifically with respect to the Veteran's enlarged heart, the Board notes that he has been shown to have uncontrolled hypertension, which may be a symptom of the condition shown on X-ray.  Inasmuch as the record supports that the Veteran had at least some exposure to ionizing radiation in service, the low threshold standard of 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) are sufficient to require a VA examination and opinion be provided on remand.  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case as to the issues of entitlement to a disability rating higher than 10 percent for folliculitis.  See 38 C.F.R. §§ 19.29-19 .30; see also Manlincon, 12 Vet. App. at 240.  Review the medical opinions to ensure they are adequate.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

2. Provide the Veteran with an appropriate VA examination to address whether any current respiratory and/or heart disability, to include COPD, enlarged heart, and hypertension, are at least as likely as not (probability 50 percent or greater) due to service, to include radiation exposure therein.

For any diagnosed respiratory and/or heart disability not found to be the result of service, the examiner should offer an opinion as to whether such disability is at least as likely as not the result of the Veteran's service-connected folliculitis.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


